DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II encompassed by claims 8-19 in the reply filed on 10/05/2020 is acknowledged.
Claim Objections
Claim 9 are objected to because of the following informalities:  In claim 9, the limitations "said torque resistance assembly including switch" lacks antecedent basis for in the claims and the above limitation should read as '-- said backforce resistance assembly --'.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
"drive assembly" in claims 8, and 15, "a backforce resistance assembly" in claim 9, and "locking mechanism," in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The drive assembly is described in the specification as a motor (see paragraph 35).
The backforce resistance assembly is described in the specification as a spring (see paragraph 44).
The locking mechanism is described in the specification as a plate, lock, or pin (see paragraphs 34 and 56).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 14, 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midden (US 6,058,721 A) and in view of Grampassi (US 2004/0226305 A1) and further in view of Cunha (US 6,918,258, B2).
In regards to Claims 8 and 10, Midden teaches an automated semi-frozen beverage machine (see fig. 1; and abstract) comprising: a bowl system including a bowl (hopper 42) having a mixing chamber (lower portion of hopper 42 containing auger assembly 38 and chiller assembly 40 for mixing the beverage solution, see col. 4, lines 60-64 and figs. 3-4), a dispensing assembly (dispensing nozzle 48), and a lid assembly (44); wherein said bowl includes front end (front end of 42 near nozzle 48, see fig. 5) and back ends (back end of 42 near the base 116, see figs. 8, 5 and 4), opposite sides (sides of hopper 42 below flange rails 142, see fig. 5), and an open top (open top at the upper edge 144 of hopper 404, see fig. 5); wherein said bowl is configured for receiving and holding a quantity of a desired beverage (placing beverage solution in hopper 42, see col. 4, lines 54-55); a refrigeration system (coolant system 200, see fig. 32) including a compressor (202), a condenser (condenser 204, see fig. 32), and an evaporator cylinder (evaporator coils 222 in cylinder 216, see fig. 32); said evaporator cylinder being positioned within a lower portion of said bowl extending between said bowl front and back ends (40 at the lower portion of hopper 42, see fig. 4); said evaporator cylinder comprising an outer hollow cylinder (216) 
However, Midden does not explicitly teach a dispensing valve having an open position and a closed position.
Grampassi teaches a dispensing assembly (12, 13, 5, 19, see fig. 2 and paragraphs 49-53) including a dispensing tube (5, 12, 13, see fig. 2) communicating with a lower, front portion of the bowl (via outlet 5 with tank 3, see fig. 2 and paragraphs 42-44) and a dispensing valve (valve 19, 27 28, see fig. 2 and paragraphs 53, 62) having open and closed positions (see paragraph 53), wherein the open position opens the dispensing tube (opening outlet 5, see paragraphs 55, 58) and the closed position closes the dispensing tube (see fig. 2 and paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispensing assembly of the machine of Midden by providing a dispensing valve having open and closed positions as taught by Grampassi at the lower end of the hopper for opening and closing the dispensing tube in the machine of Midden in order to adjusts the quantity of beverage that exits from the tank or hopper (see paragraph 60, Grampassi).
Midden also does not explicitly teach that the evaporator cylinder is a metal cylinder.
However, Cunha teaches a stainless steel cylindrical evaporator (50, see col. 5, lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beverage machine of Midden as modified by making the cylindrical evaporator of stainless steel as taught by Cunha in order to increase the rate of heat transfer from the coolant to the beverage across the metal surface and to safeguard the evaporator cylinder against oxidation.
In regards to Claim 9, Midden teaches a backforce resistance assembly (pins 80, 88, sensor 244, 253 and torsion springs 60) connected to said drive assembly (pins 80, 88 and torsion spring 60 connected to motor shaft 70, see figs. 8 and 13) and activated in response to a viscosity of said beverage causing a torque backforce on said auger assembly (torsion experienced by spring 60 between pins 80, 88 and 
In regards to Claim 14, Midden teaches that the helical flighting further comprises a sweep bar (cross member 114, 104, 96, 98 and sweeping blade 122) configured for mixing said beverage (see col. 6, lines 49-67).
In regards to Claim 15, Midden teaches that the bowl system comprises two bowls (hoppers 42, see fig. 1) each having a mixing chamber (lower portion of each hopper with auger to mix beverage, see fig. 1), a dispensing assembly (nozzles 48 of each hopper 42, see fig. 1), and a lid assembly (cover assembly 44 for each hopper, see fig. 1).
In regards to Claim 17, Midden teaches that the lid assembly further comprises light for illuminating said lid assembly (lamp assembly 248 within cover assembly 44, see fig. 5 and col. 10, lines 30-32). However, Midden does not explicitly teach plurality of lights. It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have provided an additional light at the lid assembly to illuminate all the areas within the hopper because the Midden reference teaches a lamp assembly at the lid and it has been held by the court that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI-B).  

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midden (US 6,058,721 A) in view of Grampassi and Cunha as applied to claim 8 above and further in view of Pfeifer (US 7,140,196 B2).
In regards to Claim 11, Midden does not explicitly teach that the coiled metal tubing is made up of copper.
However, Pfeifer teaches that the evaporator coiled metal tubes are made of copper (see col. 3, line 65 – col. 4, line 7).
.

Claims 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midden (US 6,058,721 A) in view of Grampassi and Cunha as applied to claim 8 above and further in view of Ugolini (US 8,899,063 B2).
In regards to Claim 12, Midden teaches that the driving assembly comprises a motor (36) drivingly connected to said helical flighting (col. 5, lines 10-21).
However, Midden does not explicitly teach a series of gears drivingly connected to said helical flighting.
Ugolini teaches that the driving assembly comprises a gear-driven motor (19, see fig. 3 and col. 2, lines 38-41 and lines 63-66) and a series of gears (worm gear 36, crown gear 37 and reducer 27, see fig. 3 and col. 3, lines 18-23) drivingly connected to said helical flighting (via shaft 20 connected to the helix mixer 18, see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the motor in the machine of Midden as modified by a gear-drivern motor with a series of gears drivingly connected to said helical flighting as taught by Ugolini to rotate the shaft rotating the helical flighting of Midden as modified in order to improve efficiency of power transfer and reduce noise level (see col. 3, lines 23-27, Ugolini).
In regards to Claim 13, Midden teaches that the motor is connected to a drive shaft (shaft 66 of shaft assembly 52) extending through the center axis of said helical flighting and through the center of said evaporator cylinder (see figs. 9, 1, and 13-15; col. 5, lines 10-21) for rotating said helical flighting around said evaporator cylinder (col. 6, lines 63-65).

Ugolini teaches that the series of gears (worm gear 36, crown gear 37 and reducer 27, see fig. 3 and col. 3, lines 18-23) and the helical flighting (helix mixer 18, see fig. 1) are connected to the drive shaft (20) extending through the center (18 and 27 connected to shaft 20 through the center of evaporator cylinder 16, see fig. 1 and col. 2, lines 40-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of Midden as modified by providing series of gears at one end of the shaft as taught by Ugolini between the shaft and the motor in the machine of Medden in order to allow the auger to be well supported independent of the evaporator cylinder and transmit the rotating motion form the motor to the auger reliably.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midden (US 6,058,721 A) in view of Grampassi and Cunha as applied to claim 8 above and further in view of Midden (US 7,152,765 B1) hereinafter referred as Midden765’.
In regards to Claim 16, Midden does not explicitly teach a locking mechanism configured for locking said dispensing valve in said closed position.
However, Midden765’ teaches a locking mechanism (locking rod) configured for locking said dispensing valve in said closed position (by placing the locking rod to inhibit movement of the handle, see col. 6, lines 5-9 and fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a locking mechanism configured for locking said dispensing valve in said closed position as taught by Midden765’ to the dispensing valve of Midden as modified in order to lock the handle to prevent operation of the machine after business hours by unauthorized personnel (see col. 4, lines 14-18, Midden765’).

18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midden (US 6,058,721 A) in view of Grampassi and Cunha as applied to claim 8 above and further in view of Merlini (US 2017/0360062 A1).
In regards to Claim 18, Midden teaches a thermostat (controller 238) configured for detecting the temperature on the outside of said chiller (via sensor 230, see figs. 32-33 and col. 9, lines 5-7); a refrigerant line (refrigerant line passing through 208, 210 and 212, see fig. 32) extending from said compressor (202) to said evaporator cylinder coiled metal tubing (222, see fig. 32); a solenoid valve (212) in said refrigerant line (see fig. 32 and col. 5, lines 46-48) and operably connected to said thermostat (valve 212 connected to control board on controller 238, see fig. 33), said solenoid valve having open and closed positions corresponding to said temperature measured on the outside of the chiller (valve 212 controlled based on temperature measured by sensor 230, see col. 9, lines 24-30).
However, Midden does not explicitly teach detecting temperature of said beverage; and operating the valve corresponding to said temperature of said beverage within said bowl.
Merlini teaches a temperature sensor configured for detecting the temperature of said beverage within said bowl (see paragraph 81); and control unit enables or disables operation of the cooling means (21) based on the measurement of temperature within the tub (11, see paragraphs 81-82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the thermostatic controller of Midden as modified to activate and deactivate the solenoid valve of Midden as modified based on the measured temperature of the beverage within the bowl as measured by the temperature sensor within the bowl as taught by Merlini in order to maintain the cream at a suitable temperature for retaining the organoleptic properties of the cream (see paragraph 84, Merlini).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Midden (US 6,058,721 A) in view of Grampassi and Cunha as applied to claim 8 above and further in view of Ugolini (US 9,591,871 B2).
In regards to Claim 19, Midden does not explicitly teach an exhaust fan configured for blowing air towards said condenser and releasing heat from said beverage machine.
However, Ugolini teaches that the refrigeration system (see figs. 8-9) includes an exhaust fan (fan 118 at condenser 119, see figs. 8-9) configured for blowing (drawing) air towards said condenser and releasing heat from said beverage machine (see figs. 8-9 and col. 4, lines 20-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an exhaust fan configured for blowing air towards said condenser and releasing heat from said beverage machine as taught by Ugolini at the condenser of the refrigeration system of Midden as modified in order to perform cooling of the condenser and to use the heated air to prevent formation of ice on the machine (see col. 4, lines 24-27 and lines 46-49, Ugolini).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/M.A.S/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763